Motion Granted in Part; Order filed January 24, 2013




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-12-00884-CV
                                   ____________

                         LAURA ANN SIMS, Appellant

                                         V.

  ERICK CACERES AND VILMA CACERES, INDIVIDUALLY AND AS
     NEXT FRIENDS OF ERIKA CACERES AND VENESSA CACERES,
                       MINORS, Appellees


                    On Appeal from the 334th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-26275

                                    ORDER

      The notice of appeal in this case was filed September 21, 2012. To date, the
filing fee of $175.00 has not been paid. Appellant filed a motion with this court
seeking an extension to file the record. Appellant claims that the trial court has not
yet ruled on her affidavit of indigence. This court has contacted the trial court,
which states that it does not have a pending affidavit of indigence from appellant.
Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $175.00 to the
Clerk of this court on or before February 8, 2013. See Tex. R. App. P. 5. If
appellant fails to timely pay the filing fee in accordance with this order, the appeal
will be dismissed.

                                       PER CURIAM